*913ORDER
hOn the showing made, we are unable to determine whether the disciplinary board acted arbitrarily, capriciously or unreasonably in approving the dismissal of the complaint against respondent. Supreme Court Rule XIX, § 30(C). However, given the allegations made by the complainant, we believe the disciplinary board erred in not directing that the matter be investigated further pursuant to Supreme Court Rule XIX, § 30(A), particularly as relates to respondent’s obligations under Rules 3.3(a)(1), 3.3(a)(3), and 3.8(d) of the Rules of Professional Conduct. Accordingly, this matter is remanded to the Office of Disciplinary Counsel to conduct further investigation pursuant to Supreme Court Rule XIX, § 11(B).
KNOLL, J., dissents and would deny leave to appeal.
GUIDRY, J., dissents and would deny leave to appeal.
CLARK, J., dissents and would deny leave to appeal.
KNOLL, J., dissents and would deny leave to appeal.